Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 5, line 6, “closer 9” should be “closer 6”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, it is not clear whether “an auxiliary arrangement” is an arbitrary external arrangement or an internal arrangement within the door closer.  Specifically, it is not clear exactly what “an auxiliary arrangement” is referring to and how “an auxiliary arrangement” is structurally related/linked to the carriage or the door closer to aid movement of the carriage and the door closer along the second rail.
In claim 3, line 4, it is not clear what “a slide slopeslide slope” is meant.
In claim 6, line 3, it is not clear which of the arrangements “the arrangement” is referring to. There are multiple arrangements in previous claims.  Note similar errors in claim 8.
In claim 9, lines 2-4, it cannot be understood what is defined as “a plain bearing” and how “a plain bearing” is related/linked to the “sliding surface” and the “second sliding surface”.
In claim 11, lines 2-3, “third slide surface” is confusing and misleading, without defining a “first slide surface” and a “second slide surface”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauter et al. ‘965 (US 2018/0002965 A1).
Regarding claim 1, Sauter et al. shows a door closer arrangement (10), including  a slide rail (1ks), and an arm (1ka) that connects the door closer (1g) with the slide rail, wherein the arrangement comprises a second rail (2ks, [0120]), and a carriage (2, 2ka) to be attached to the second rail in a sliding manner, and wherein the carriage is arranged to form an attachment with the door closer (1g), the door closer arrangement also comprising a first low-friction arrangement (slide 2kag, fig 2.3) between the second rail (2ks) and the carriage (2, 2ka), and a second low-friction arrangement (slide 1kag) between the arm (1ka) and the slide rail (1ks), the door closer arrangement also comprising an auxiliary motion arrangement (2gkz, fig. 2.3) in order to aid movement of the carriage and the door closer along the second rail (2ks, [0123]-[0126]).
Regarding claim 2, the auxiliary motion arrangement (2gkz) comprises an electric motor arrangement ([0146], lines 9-10) or an auxiliary spring arrangement (2gf).
As to claim 4, the second rail (2ks) comprises at least one slide guide (channel of the second rail receiving low-friction slide 2kag, see lines 15-16 of [0121]) to form the sliding attachment to the carriage.
As to claim 5, the first low-friction arrangement (2kag) comprises a bearing arrangement (slide-rail arrangement), and the second low-friction arrangement (1kag) comprises a second bearing arrangement (slide-rail arrangement).  Both slides 2kag and 1kag sliding in their respective rails are all bearing arrangement. 
As to claim 9, the bearing arrangement (slide 2kag) is a plain bearing (figs. 5,1-6.2) wherein the carriage (2, 2ka) comprises sliding surfaces (surfaces of the slide 2kag sliding on the slide rail 2ks) and the slide guide (channel of rail 2ks) comprising second sliding surfaces (walls of rail 2ks), the sliding surfaces and/or the second sliding surfaces comprising friction reducing ingredients (materials forming the slide surfaces and the rail surfaces). 
As to claim 11, the second bearing arrangement (slide 1kag) comprises slide surfaces comprising friction reducing ingredients (materials forming the slide surface and the rail surface).
As to claim 12, the slide guide (channel of rail 2ks) comprises a bottom part (bottom of rail 2ks) and two side parts (side walls of rail 2ks), the bottom part and the side parts performing a groove for the carriage (slide rail 2ks including a bottom and two side walls for receiving slide 2kag of the carriage 2ka).
As to claim 14, the second rail (2ks) is mountable on the door or on a door frame, and the slide rail (1ks) is mountable  on the door or the door frame (figs. 2.1-2.2, both rails mountable on the door frame).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 11,306,525 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, patented claims 1-26 include all structural limitations as now claimed.  For examples, patented claim 1 includes all limitations of claims 1-3, and patented claims 16-26 include all limitations of claims 4-14, respectively.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/144,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, claims 1 and 13-23 of the copending application include all limitations of claims 1-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
4,759,099 (Morano et al.) shows a door closer having a sliding track mounted to a doorframe, a sliding arm, a body slidingly mounted to a door through a second track/box, and the arm retractable mounted inside the box for blocking the closer to hold the door in open position.
US 2017/0081892 A1 (Fan) shows a door closer having a spring damping assembly mounted on one end of the closer and a slide on a track to damp the door in the opening direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
August 24, 2022